Case 1:18-cv-03989-RLY-TAB Document 94 Filed 10/05/20 Page 1 of 3 PageID #: 494




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION
                                                                                                 FILED
    Norman Peck.                       Case No. 1: 18-cv-03989                                  10/05/2020
         Plaintiff.
                                                                                           U.S. DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF INDIANA
          V.                      I                                                        Roger A.G. Sharpe, Clerk

    REV-1 Solutions. LLc.          1



         Defendant        .        1




                            PETITION FOR DECLARATORY JUDGMENT
                           REGARDING THE CLARITY                      of 28   USC   § 636

               Plaintiff-petitioner Norman Peck comes before the Court seeking a ruling under

    28 USC§ 2201 and Rule 57 of the Federal Rules of Civil Procedure (FRCP). Peck does

    not seek declaratory relief. Peck seeks only the Courf s judgment about a specific

    question that declares the rights and other legal relations of the parties.



          According to 28 USC § 636(e)(6)(A). a United States magistrate judge presides with

    the consent of the parties.; 11

          According to 28 USC          ~   636(c)(l ):
               Notwithstanding any provision of law to the contrary- (1) Upon
               the consent of the parties. a full-time United States magistrate
               judge or a part-time United States magistrate judge who serves as a
               full-time judicial officer may conduct any or all proceedings in a
               jury or nonjury civil matter and order the entry of judgment in the
               case. when specially designated to exercise such jurisdiction by the
               district court or courts he serves.




    111
      "[l]n any case in which a United States magistrate judge presides with the consent of the
    parties under subsection (c) of this section .... ··.

                   PETITION FOR Dl.Cl. \R\I ORY JL 'DCJ:\1LNT REC<ARDINCi THE CLARITY OF   28 USC § 636
                                                    Page 1 of 3: I October 2020
Case 1:18-cv-03989-RLY-TAB Document 94 Filed 10/05/20 Page 2 of 3 PageID #: 495




      According to 28    USC~    636(c)(2):
            Notwithstanding any provision of lav, to the contrary- (2) If a
            magistrate judge is designated to exercise civil jurisdiction under
            paragraph (1) of this subsection. the clerk of court shall. at the time
            the action is filed. notit) the parties of the availability of a
            magistrate judge to exercise such jurisdiction. The decision of the
            parties shall be communicated to the clerk of court. Thereafter,
            either the district court judge or the magistrate judge may again
            advise the parties of the availability of the magistrate judge. but in
            so doing. shall also advise the parties that they are free to withhold
            consent without adverse substantive consequences. Rules of court
            for the reference of civil matters to magistrate judges shall include
            procedures to protect the voluntariness of the parties" consent.

      According to Grayned i·. O(v of RockfiJrd. 408 U.S. 104 (1972) at I 08-109:
            A. Vagueness
            It is a basic principle of due process that an enactment is void for
            vagueness if its prohibitions are not clearly defined. Vague lavvs
            offend several important values. First. because \Ve assume that man
            is free to steer between lavvful and unlavvtul conduct. we insist that
            laws give the person of ordinary intelligence a reasonable
            opportunity to know what is prohibited. so that he may act
            accordingly. Vague laws may trap the innocent by not providing
            fair warning. Second. if arbitrary and discriminatory enforcement
            is to be prevented. la\vs must provide explicit standards for those
            who apply them. A vague law impermissibly delegates basic policy
            matters to policemen. judges. and juries for resolution on an ad
            hoc and subjective basis. with the attendant dangers of arbitrary
            and discriminatory application. Third. but related. where a vague
            statute "'abut[ sl upon sensitive areas of basic First Amendment
            freedoms:· it ··operates to inhibit the exercise of [those] freedoms.··


       WHEREFORE. Peck prays for a declaratory judgment from the Court that declares

    the rights and other legal relations of the parties on the following question:

        •   Is the language of 28 USC § 636 sufficiently clear and explicit for a
            federal magistrate judge to fully comprehend the limited scope of his
            official duties?




                PETI rION FOR DECLARATORY Jl 'L)(i\1FN r RHi/\lWING Tiff CLARITY Of   28 USC § 636
                                           Page 2 of 3; l October 2020
Case 1:18-cv-03989-RLY-TAB Document 94 Filed 10/05/20 Page 3 of 3 PageID #: 496




    Submitted,

                                                        0 ' 0 c..T   () "6 E'"R   2.D '2.D
                                                        Date

    Kokomo. Indiana 46903
    Telephone number: None
    Facsimile number: None



                                           Certificate of Service

    Peck certifies today's filing I serving of this PLTITIOI\ FOR DECLARATORY JUDGMENT

    REGARDING THE CLARITY OF 28 USC § 636 by first-class U.S. Mail to

       •   the Office of the Clerk, 105 U.S. Com1house. 46 East Ohio Street, Indianapolis,
           Indiana 46204. and
       •   Nicholas Moline. 517 U.S. Highway 31 North. Greenwood, Indiana 46142


                                                         Ol    Oc::rbt3ER 2020
                                                        Date

    Kokomo, Indiana 46903
    Telephone number: None
    Facsimile number: None

    Enclosures:
    • Additional copy of PETITION FOR DECLARATORY Jt:DGi\1ENT REGARDING THE CLARITY
    OF 28 USC § 636 for the district clerk to return to Peck in the enclosed self-addressed
    envelope, which is big enough and has enough postage. S.D. Ind. LR. 5-1 O(b ).
    • Proposed order for PETITIO?-.: roR DECLARATORY JUDGMENT REGARDING THE CLARITY
    OF 28 USC § 636.




                 PETITION FOR DECLAR.!\ Tt)RY JUDCi:Vll ~TRI (j!\RDIMi Tf!E CLARITY   or 28   USC ~   636
                                             Page 3 of 3: 1 October 2020
